Citation Nr: 0626158	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  04-05 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
poliomyelitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to July 
1952.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 determination by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded this case in April 
2004 and January 2005.  The case is again before the Board 
for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court), in Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), held that VA, with regard to notice for new 
and material evidence claims under the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
must describe what evidence would be necessary to 
substantiate the particular element or elements required to 
establish service connection that were found insufficient in 
the previous denial; that is, VA's notice must identify the 
specific kind of evidence that would overcome the prior 
deficiency.  In the instant case, the VCAA letters sent to 
the veteran do not satisfy this requirement.  The Board in 
particular notes that the May 2004 VCAA letter, sent by the 
RO at the direction of the Board, does not identify the 
deficiency in evidence that served as the basis for the prior 
final denial, the specificity now required by Kent, and the 
precise evidence that the veteran needs to submit that would 
constitute new and material evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to furnish the veteran with 
a VCAA notice letter, under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
specific information and evidence needed 
to reopen his claim for service 
connection for poliomyelitis.  This 
letter is to include all pertinent 
criteria as outlined by the Court in 
Kent, supra, to include identification of 
the deficiency in evidence that served as 
the basis for the prior final denial, and 
the precise evidence that the veteran 
needs to submit that would constitute new 
and material evidence.

2.  Following completion of the above 
action, and any additional development of 
the evidence deemed necessary, the RO 
should review the claim and determine 
whether a claim for service connection 
for poliomyelitis can be reopened and, if 
so, whether service connection can be 
granted.  If this decision remains in any 
manner adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case, and 
with the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further appellate consideration, as 
warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



